Exhibit 99.2 EMPLOYMENT AGREEMENT NOTICE TO BRENT L. PETERS: This is a very important legal document, and you should carefully review and understand the terms and effect of this document before signing it. This Agreement is being entered into in exchange for your entering into a termination of an existing Employment Agreement you have with EAST PENN FINANCIAL CORPORATION and EAST PENN BANK (the “Termination Agreement”). Therefore, you should consult with an attorney before signing this Agreement or the Termination Agreement. You have twenty one (21) days from the day of receipt of this document, May 10, 2007, to consider this Agreement and the Termination Agreement. The twenty one (21) days will begin to run on the day after receipt. If you choose to sign this Agreement and the Termination Agreement, you will have an additional seven (7) days following the date of your signature to revoke the Termination Agreement.If you revoke the Termination Agreement within that seven (7) day period, this Agreement and the Termination Agreement shall not become effective or enforceable by you or any other party. THIS AGREEMENT (“Agreement”) is made as of November 16, 2007, between
